Zel M. Fischer,- Judge,
concurring.
I concur with the result reached in the per curiam opinion but write separately because, before even considering whether habeas relief was warranted, the circuit court should not have issued the writ in the first place due to procedural defects.1 In March 2015, Fisher was being held at the St. Louis Psychiatric Rehabilitation Center. Accordingly, when he filed his ha-beas petition at that time,' he filed it in the St. Louis circuit court and named Laurent Javois, the regional executive director of the St. Louis Psychiatric Rehabilitation Center, as respondent. However, Fisher was then transferred to the Fulton State Hospital in May 2015, where he remains.2 ■Therefore, at the time the St. Louis circuit court issued the habeas writ in September 2015 and at the time it entered its'order granting Fisher habeas relief in February 2016, Laurent Javois, the sole respondent in Fisher’s habeas petition, no longer had custody over Fisher, and Fisher wp no longer being confined at the St. Louis facility, which lies within the jurisdiction of the St. Louis circuit court. Nothing in the record indicates that Javois is the one *452confining Fisher at Fulton State Hospital, and the hospital certainly does not lie within the jurisdiction of the St. Louis circuit court, but rather lies within the jurisdiction of the Callaway County circuit court. Despite repeatedly amending his habeas petition before and after his transfer from St. Louis to Fulton, Fisher’s petition failed to reflect which Department of Mental Health official was confining him in Fulton. See Rule 91.04.
“A habeas corpus proceeding shall be a civil action in which the person seeking relief is petitioner and the person against whom such relief is sought is respondent.” Rule 91.01(c) (emphasis added). Furthermore, following his transfer to Fulton, Fisher should have filed his habeas petition in Callaway County. Rule 91.02(a) (“[T]he petition in the first instance shall be to a circuit or associate circuit judge for the county in which the person is held in custody if at the time of the petition such judge is in the county[.]”) (emphasis added). These are procedural defects “that appear on the face of the record,” State ex rel. Nixon v. Jaynes, 61 S.W.3d 243, 245 (Mo. banc 2001), and should have been obvious to the St. Louis circuit court. The St. Louis circuit court “acted beyond [its authority] in issuing a writ of habeas corpus based solely on a review of the record.” Id.

. Issuing a habeas writ is not synonymous with granting habeas relief. A circuit court must issue the writ before it may grant habeas relief, but it does not follow that it must grant habeas relief after issuing the writ. See. generally Rule 91.


. A motion for stay along with exhibits filed by the State on February 10, 2017, which was subsequently overruled by this Court as moot on April 4, 2017, confirms as much.